Title: To Benjamin Franklin from Courtney Melmoth, 23 April 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir
L’hotel d’orleans April 23. 1778
M. Dubourg having finish’d the Translation of my Pamphlet, I have the opportunity to re-send you the Original; and shall be happy to hear you will dispatch it amongst your next Parcels for America. Should the result prove of the least Service to that Country, the pains of composition will be amply rewarded. I presume the reason for Mr. D’s proposing a Translation was with the Idea of serving America more extensively: he apprehends, probably, that a pamphlet ardently written, and circulated at a small Price just now, may spread the Subject of the alliance amongst all ranks, and animate as well as instruct them in the merits of the Cause. I have the Pleasure to be Sir Your Most obedient Servant
C. Melmoth
 
Addressed: To Dr Franklin
Notation: Letters from C. Melmoth
